United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 15, 2015         Decided October 20, 2015

                       No. 14-3035

               UNITED STATES OF AMERICA,
                       APPELLEE

                             v.

                  LEON DEANGELO BOYD,
                       APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:13-cr-00086-1)


    Gregory B. English, appointed by the court, argued the
cause and filed the brief for appellant.

    David P. Saybolt, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Vincent H.
Cohen, Jr., Acting U.S. Attorney, and Elizabeth Trosman,
John P. Mannarino, and Thomas Swanton, Assistant U.S.
Attorneys.

   Before: TATEL and PILLARD, Circuit Judges, and
EDWARDS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.
                               2
     TATEL, Circuit Judge: A jury convicted appellant Leon
Boyd of possession of ammunition by a felon in violation of
18 U.S.C. § 922(g)(1). On appeal, Boyd challenges the
sufficiency of the evidence establishing his possession.
Because the record contains sufficient evidence for the jury to
have concluded beyond a reasonable doubt that Boyd
possessed the ammunition, we affirm.
                               I.
     On October 12, 2012, officers from the District of
Columbia Metropolitan Police Department arrested Boyd for
a crime unrelated to this case. The officers brought Boyd to an
interview room where they read him his rights and proceeded
to question him. When the officers took a break from
interviewing Boyd, he asked to call his girlfriend, Yolanda
Hairston, with whom he lived. The officers gave Boyd a cell
phone and then left the room. Unbeknownst to Boyd, the
interview room recording system captured his end of the
conversation.
     In a portion of the phone call the government later played
for the jury, Boyd first explained, “I got to hurry up and get
off this phone before the police come back.” Gov’t Ex. 23C at
00:06. He then gave Hairston the following instructions:
    And where [your uncle] at?
    Hey, give him that luggage, you know what I’m talking
    about? Hey, and it’s a blue bag—you know that—you
    know my time piece, right? Listen to me, man. That time
    piece—listen. Will you—hello. Then shut up and listen
    then. I ain’t tell you to think, just shut up and listen. The
    watch—can you hear me—do something with that. Just
    put it away, put it away, all right?
Gov’t Ex. 23D at 00:55.
                              3
     The following day, the police executed a search warrant
at Boyd’s residence, which he shared with Hairston, her
uncle, her children, and her two brothers. Hairston’s mother,
the owner of the home, also stayed there part time. Although
Boyd, Hairston, and her children were the only people living
in their second-floor room at the time, the door had no
functioning lock, and other residents of the house periodically
entered to use a PlayStation and a television. Additionally,
Hairston’s sister had previously lived in the room, and some
of her personal property remained there.
     One of the officers went upstairs to search the bedroom.
In a gym bag the officer found a smaller blue bag containing
bullets. The government indicted Boyd for possession of
ammunition by a felon in violation of section 922(g)(1).
     After the government presented its evidence and then
again at the close of evidence, Boyd moved for a judgment of
acquittal, arguing that the record contained insufficient
evidence for the jury to conclude that he possessed the
ammunition. See Fed. R. Crim. P. 29. The district court
denied the motion, and the jury convicted Boyd. He now
appeals the conviction, once again challenging the sufficiency
of the evidence establishing his possession. We review a
challenge to the sufficiency of the evidence de novo. United
States v. Eiland, 738 F.3d 338, 356 (D.C. Cir. 2013).
                              II.
    When assessing the sufficiency of the evidence, we ask
“whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979). Possession of ammunition by a felon under section
922(g)(1) has three essential elements: (1) the defendant must
have knowingly possessed the ammunition; (2) the
                              4
ammunition must have been transported in or affected
interstate commerce; and (3) at the time of possession, the
defendant must have previously been convicted of a felony.
United States v. Bryant, 523 F.3d 349, 354 (D.C. Cir. 2008).
Because the parties stipulated that the second and third
elements were satisfied, only the first element—Boyd’s
possession—is at issue here.
     The government argues, as it did at trial, that Boyd
constructively possessed the ammunition found in his
bedroom. To establish constructive possession, the
government must prove that Boyd “knew of, and was in a
position to exercise dominion and control over, the
[ammunition].” United States v. Littlejohn, 489 F.3d 1335,
1338 (D.C. Cir. 2007) (quoting United States v. Byfield, 928
F.2d 1163, 1166 (D.C. Cir. 1991)) (internal quotation marks
omitted). According to the government, the location of the
ammunition in Boyd’s bedroom was by itself sufficient to
establish Boyd’s constructive possession.
     In this circuit, however, the government may not
establish a defendant’s constructive possession of concealed
contraband solely by showing that the defendant occupied the
room containing the contraband if, as here, the defendant
shared the room with others. United States v. Harris, 515 F.3d
1307, 1310 (D.C. Cir. 2008) (explaining that in joint-
occupancy settings where the contraband is concealed from
view, the government must present some evidence of
“knowing dominion and control” because “a contrary view
could unfairly sweep up unwitting roommates or
housemates”). It is true, as the government points out, that in
United States v. Morris we stated that “[t]he inference that a
person who occupies an apartment has dominion and control
over its contents applies even when that person shares the
premises with others.” 977 F.2d 617, 620 (D.C. Cir. 1992).
We have made the same point in other cases. See, e.g.,
                              5
Littlejohn, 489 F.3d at 1339–40; United States v. Dykes, 406
F.3d 717, 721 (D.C. Cir. 2005). But the records in those cases
either contained other evidence from which the jury could
have inferred the defendant’s constructive possession, see,
e.g., Littlejohn, 489 F.3d at 1339 (citing Littlejohn’s evasive
conduct as additional evidence of his constructive
possession), or allowed the jury to conclude the defendant
was in fact the room’s sole occupant, see, e.g., Morris, 977
F.2d at 620 (“Other than appellant’s testimony, . . . which the
jury was permitted to disbelieve, there was no evidence that
anyone other than appellant lived in the apartment . . . .”);
Dykes, 406 F.3d at 722 (“[T]here was sufficient evidence in
this case for a reasonable juror to conclude that Dykes did not
share the bedroom.”). These cases are therefore consistent
with the notion that when the defendant shares the room
containing the concealed contraband, the government must
present additional evidence of constructive possession.
     The record in this case contains such additional evidence.
Most important, before the grand jury Hairston participated in
the following colloquy with the prosecutor:
    Q: And what was in that blue bag?
    A: Bullets.
    Q: And who did that blue bag belong to?
    A: Leon [Boyd].
Trial Tr. 71 (Mar. 19, 2014). The government used this
testimony at trial to impeach Hairston after she testified that
she did not know who owned the blue bag. Id. at 40–41. Her
testimony also came in as substantive evidence. See Fed. R.
Evid. 801(d)(1)(A); Barwick v. United States, 923 F.2d 885,
888 (D.C. Cir. 1991) (explaining that prior inconsistent
testimony given under oath is admissible “not only for
impeachment purposes but also as substantive evidence”).
Based on Hairston’s statement that Boyd was the owner of the
bag containing the bullets, the jury could reasonably have
                               6
concluded that      Boyd     constructively    possessed    the
ammunition.
     Providing still further support for the jury’s verdict, the
government points to Boyd’s phone call from the police
interview room. After saying he had to “hurry up and get off
this phone before the police [came] back,” Boyd told Hairston
to get rid of a watch, a piece of luggage, and a blue bag. A
police detective testified that a watch and luggage, but not a
blue bag, were relevant to the investigation of the unrelated
crime for which the officers arrested Boyd. Since two of the
three items Boyd mentioned were relevant to a criminal
investigation, the jury could reasonably have concluded that
Boyd called Hairston to conceal contraband. And because the
blue bag had nothing to do with the officers’ separate
investigation, the jury could have concluded, again
reasonably, that it was the one that contained the bullets.
                              III.
    For the foregoing reasons, we affirm.
                                                    So ordered.